DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:


In regard amended claim 1, the prior arts of record do not teach or disclose a method for determining a discontinuous reception (DRX) state, comprising: receiving, by a terminal device, first indicating information transmitted from a network device, wherein the first indicating information is used for indicating the terminal device to switch a DRX state, or used for indicating a duration for which the terminal device stays in a DRX state; and switching, by the terminal device, a DRX state in which the terminal device stays according to the first indicating information, or determining the duration for which the terminal device stays in the DRX state according to the first indicating information, wherein the DRX state in which the terminal device stays is a first DRX state or a second DRX state, wherein a receiver of the terminal device is turned on when in the first DRX state, and turned off when in the second DRX state; wherein the first indicating information is carried in a media access control element (MAC CE), the MAC CE comprises at least one of a DRX command MAC CE, a long DRX command MAC CE, and a MAC CE indicated by a reserved logic channel indicator sub-header; wherein, in case that the first indicating information is carried in the MAC CE indicated by a reserved logic channel indicator sub-header, the first indicating information comprises at least 

In regard amended claim 17, the prior arts of record do not teach or disclose a terminal device, comprising: a transceiver, configured to receive first indicating information transmitted from a network device, wherein the first indicating information is used for indicating the terminal device to switch a discontinuous reception (DRX) state, or used for indicating a duration for which the terminal device stays in a DRX state; and a processor, configured to switch a DRX state in which the terminal device stays according to the first indicating information, or determine the duration for which the terminal device stays in the DRX state according to the first indicating information, wherein the DRX state in which the terminal device stays is a first DRX state or a second DRX state, wherein a receiver of the terminal device is turned on when in the first DRX state, and turned off when in the second DRX states; wherein the first indicating information is carried in a media access control element (MAC CE), the MAC CE comprises at least one of a DRX command MAC CE, a long DRX command MAC CE, and a MAC CE indicated by a reserved logic channel indicator sub-header; wherein, in case that the first indicating information is carried in the MAC CE indicated by a reserved logic channel indicator sub-header, the first indicating information comprises at least one of DRX state switching information or DRX duration information, wherein the DRX state switching information is used for indicating the terminal device to switch a DRX state, and the DRX 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



Date: 05/21/2021

/PHIRIN SAM/Primary Examiner, Art Unit 2476